Citation Nr: 1220571	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  07-31 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for brain damage as a result of measles virus, cellulitis, and encephalitis of the brain.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel



INTRODUCTION

The Veteran had active military service from January 1980 to May 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Due to a change in the location of the Veteran's residence, jurisdiction of his appeal has been transferred to the RO in Des Moines, Iowa.

The case was remanded by the Board in July 2009 to afford the Veteran a VA examination.  A review of the record indicates that the Board's directives have been completed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Additionally, the Board's July 2009 Remand referred the issues of claims to reopen a previously denied claim of service connection for a psychiatric disability and service-connection for posttraumatic stress disorder (PTSD).  It does not appear that those issues have been adjudicated.  Therefore, the Board again refers those issues to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Brain damage was first diagnosed several years after the Veteran's active duty and is not causally or etiologically related to such service.


CONCLUSION OF LAW

Brain damage as a result of measles virus, cellulitis, and encephalitis of the brain was not incurred or aggravated in service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, a pre-decisional letter dated in December 2005 complied with VA's duty to notify the Veteran with regards to the issue on appeal.  This letter apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  Also, a letter dated in March 2006 in particular notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This correspondence was followed by a readjudication of the issue on appeal and issuance of a supplemental statement of the case most recently in January 2012.  See Prickett v. Nicholson, 20 Vet. App. 370, 376- (2006).

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), post-service medical records, Social Security Administration (SSA) records, and also secured examinations in furtherance of his claim.  VA has no duty to assist that was unmet.  The Veteran has not identified any additional pertinent medical records, which have not been obtained and associated with the claims folder.

Pertinent VA examinations/opinions with respect to the issue on appeal were obtained in October 2009 and November 2009.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The October 2009 and November 2009 VA examinations obtained in this case are sufficient, as they considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination/opinion concerning the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).

II.  Analysis

The Veteran contends that he has brain damage as a result of measles virus, cellulitis, and encephalitis of the brain.  See, e.g., October 2005 claim.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995). 

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

A review of the Veteran's STRs reveals several illnesses.  In February 1980, he was diagnosed with cellulitis in his right foot after wearing boots that irritated his feet.  Several records pertaining to that diagnosis show that he was afebrile.  Two temperature, pulse, and respiration chart dated in February 1980 did not reveal any temperatures of 108 degrees; the highest temperature shown was 104 degrees.  The chart does not indicate a period of extensive high temperatures.  Other records also dated in February 1980 reveal a diagnosis of viral exanthema and rubella.  The Veteran was again shown to have cellulitis due to boot irritation in April 1980, but it was localized and bilateral.  In October 1983, the Veteran was diagnosed with viral syndrome.  Records dated in November 1983 continued to show a diagnosis of viral syndrome.  In January 1984, the Veteran was again diagnosed with viral syndrome.  

An occupational therapy record dated in May 1983 indicates that the Veteran reported a history of being "jumpy."  He was very anxious, nervous and "high strung."  In August 1983, a report of mental status evaluation indicates that there was no evidence of an emotional or mental disorder of psychiatric significance or of sufficient severity to warrant disposition through medical channels.  The Veteran's present maladjustment to military service was opined to reflect a life-long pattern of recurrent and immature behavior.  Administrative separation was recommended.  A mental hygiene record dated in September 1983 reveals that the Veteran had emotional problems at work and nervousness.  In January 1984, he developed cellulitis in his left hand.  His discharge examination in March 1984 revealed a clinically normal neurologic system; no diagnosis of any brain damage was made.  In his accompanying report of medical history, the Veteran indicated that he was in "good health."  

None of the Veteran's STRs indicates a diagnosis of encephalitis of the brain.  Furthermore, there is no indication that the Veteran was ever in a coma in service.  Also, the STRs fail to show that the Veteran experienced any brain damage resulting from any of his in-service diagnoses.

According to post-service medical records, the Veteran has had a long history of mental health disorders beginning in 1988 when he was first diagnosed with bipolar disorder in October 1988.  In October 1988, the Veteran reported first seeing a psychiatrist at the age of 14.  A VA treatment record dated in March 2003 indicates that the Veteran's entire psychiatric history might have been iatrogenic--the result of toxic reactions of a psychiatric nature to psychiatric medications, which did not mix well with neurologic disease.  In that regard, the Veteran had had many traumatic brain injuries (TBIs).  The circumstances surrounding the TBIs were not discussed.  A record dated in April 2003 shows that the Veteran was diagnosed with rule out personality change secondary to general medical condition (GMC).  In June 2003, the Veteran reported a head injury sustained during an altercation prior to service.  He reported having measles and viruses in addition to cellulitis during service.  A record dated in December 2003 diagnosed the Veteran with personality change secondary to GMC.  

The Veteran was diagnosed with post-concussive disorder in September 2005; however, he was unable to explain that disorder and denied any head injury, but did report having a motor vehicle accident the year before that resulted in a cervical spine injury and loss of consciousness.  

SSA records reveal that the Veteran reported a history of sexual and physical abuse by his father.  He also reported a history of alcohol and drug abuse.  A disability determination dated in July 2003 indicates a primary diagnosis of frontal lobe syndrome and a secondary diagnosis of depression.  The records do not show that the Veteran had brain damage resulting from any of his various in-service diagnoses.

A VA treatment record dated in July 2004 shows that the Veteran reported that his anxiety began in his 20s following a possible virus or infection when he had a fever of 106 to 107 degrees.  He reported that he was told by a VA neuropsychologist that he had a brain injury (the Board observes that the neuropsychologist referred to is the physician who saw the Veteran in March 2003).  He reported being sexually and physically abused as a child, but that he was unable to remember who the abuser was.  The Veteran had little knowledge of the past TBI.  An MRI in April 2006 showed no organic lesions consistent with the Veteran's reported history of possible temporal lobe epilepsy or frontal lobe problems.  There were no organic lesions to support the Veteran's reported history of central nervous system (CNS) disease.  The Veteran complained of CNS disease in January 2007 caused by toxic exposures in service and/or by "blood poisoning" in service or by rubella infection.  

A statement from the Veteran's brother dated in September 2007 indicates that the Veteran had a happy childhood and did not have any psychiatric or neurologic problems until after service.  The statement indicates that the Veteran's documented mental history dates back to when he was hospitalized in service in February 1982 for rubella and high temperatures.  In January 2009, the Veteran was diagnosed with organic brain syndrome.

The Veteran was afforded a VA examination in October 2009.  The examiner noted that the Veteran's STRs showed cellulitis of the right foot and viral exanthema in 1980.  The examiner also noted that there was no evidence of a temperature spike of 108 degrees; there was one episode of fever of 101 degrees and another of 103 degrees.  Since service, the Veteran had been diagnosed with organic brain syndrome.  There was indication in his records of bipolar since service.  The Veteran reported that he had poor concentration and he was unable to reason.  He stated that he realized that he was irrational.  He reported having organic brain syndrome, a building pressure with himself, weakness, fatigue, and functional loss.  He was unemployed.  He denied seizures, headaches, and dizziness.  Following examination, the examiner diagnosed the Veteran with organic brain syndrome, found both in his claims file and in his medical records.  The alleged cause of his organic brain syndrome was temperature elevation during a viral illness that allegedly went to 108 degrees.  It would be speculation that his organic brain syndrome was secondary to measles virus, temperature elevation, cellulitis, or viral syndrome.  Each of those occurred on active duty, but there was no evidence that they would cause organic brain syndrome that the Veteran experienced.

The Veteran was also afforded a VA psychiatric examination in November 2009.  He reported that all of his problems began in 1980 with a case of rubella and that he had fevers of 108 degrees.  He indicated that there was no end to the viral diseases that he had. He reportedly did not remember much about that time.  The Veteran reported having brain damage after that.  He also believed that he was exposed to toxins in service from handling "bad things."  He reported a good childhood and denied abuse.  Following examination, the Veteran was diagnosed with recurrent major depressive disorder and borderline personality disorder.  

The examiner noted glaring inconsistencies in the Veteran's records.  For example, in some records he reported being abused by his father and in others, he did not know who abused him.  However, at that examination, he denied abuse.  Another example was the Veteran claiming that he graduated high school, while in other records, he reported dropping out.  That day, he reported cheating on his GED examination.  He also reported that he did not have any substance abuse, although his records showed abuse of at least alcohol and possibly other substances.  As far as the claim that the Veteran had such high fevers (of 108 degrees) that he sustained brain damage from them, the examiner could find no evidence.  The Veteran was definitely treated while in service for several different viral illnesses and in one of them, his temperature did get high, but the highest report the examiner could find was 104 degrees and that was a one time reading.  There was no temperature that high the next time his vitals were taken.  It was very unlikely that the Veteran sustained any kind of brain damage from that event.  There was no radiological evidence of any kind of brain damage, and the examiner saw no subjective evidence that day.  It was opined that the Veteran would need to have neuropsychological testing in order to investigate that claim.  

A record dated in September 2010 shows that the Veteran reported suffering a febrile illness in service that lead to a hospitalization with high fevers of which he was then in a coma for an extended period of time.  He reported that after that, he had troubles with memory, irritability, impulsivity, and had extreme intolerance to heat.  He was diagnosed with TBI.  The Veteran was opined to have history and symptoms consistent with a TBI and also some irritability issues.  A history of seizure activity was questioned, but diagnostic tests were non-supportive.  In January 2011, the Veteran reported that he felt that the 108 fever in service after contracting rubella caused his TBI.  That in turn caused him a severe memory loss so that he did not remember that he had a fiancé and daughter when he returned from service.  The Veteran reported that the VA psychologist who saw him 2003 told him that he was an investigator for the government and over three sessions ran a battery of tests on him.  He reported that the doctor asked him how he survived for 20 years in his condition and that he should file for SSA benefits since his life would be short.  He also reported that the doctor told him to stop taking his medications because they were toxic.  

A record dated in August 2011 indicates that he again brought up his history of measles with a temperature of 108 degrees and being in a coma.  He continued to believe that that was the base of his injury, thus suffering the ill effects of his fevers with mood swings, irritability, PTSD from a life threatening illness, and cognitive impairments.  It was discussed that while the Veteran might have had a serious illness in service, focusing on the details of that had not helped his case.  

The Veteran had an extensive psychiatric consultation in September 2011.  He reported that the cellulitis in his right foot from too small boots developed into "blood poisoning" (a diagnosis he was told by the treating doctor at the time).  After a long treatment of his leg, from which he had no entirely recovered, he developed measles.  His memories of the illness were limited to what sounded like might have been a delirium-like state, but he recalled in living detail repeated episodes of being thrown into an ice bath, then returning to a bed where he quickly became overwhelmed with fever and the very real sensation that his "insides were cooking."  The illnesses were reportedly so severe as to interrupt his training, and he had to repeat basic after he had recovered.
However, after recovering from acute symptoms, he reported having had ongoing mental and cognitive problems.  The first six to 12 months after were the worst; he had forgotten having a girlfriend or a child.  He stated that he never even had a "job" in service because of his problems.  He reported smoking marijuana in service so that he could get discharged.  The consultation included a report of the March 2003 record discussed above.  It was noted that reviewing the Veteran's available electronic records did not find other documentation of TBIs; the Veteran did not report any that day other than the febrile illnesses.

It was opined that the Veteran had current cognitive and mood complaints.  The impression was that the Veteran had a long history of mood and cognitive complaints after a severe febrile illness in service.  Original records of that illness or the psychiatric complaints and hospitalizations that followed were not available in the electronic system and a review of them would be very helpful in making the most thorough assessment.  However, there was nothing on record to dispute his story of having had those illnesses and though his psychological evaluation in 2003 left notes that were not the most clear, it was apparent that some abnormalities were found.  The Veteran was found to be in need of formal neuropsychiatric testing to determine whether there were ongoing cognitive impairments.  If significant deficits were found on testing, the question would be to determine whether they were likely to be a direct result of the febrile illness suffered in service.  

A neuropsychology consultation was scheduled for October 2011.  The Veteran declined the evaluation, saying that he had a similar evaluation before and did not want to undergo it again.  He recalled it in some detail; it was apparently done in 2003.  The Veteran's background indicated differing accounts of the in-service foot infection.  In some records it developed into cellulitis; in others it developed into measles; and in others, it developed into both.  In each case, he reported having a 108 degree fever and coma of unknown length of time, but reported as "extended."  Records indicate that he recalled the event well prior to the coma onset.  The Veteran reported profound cognitive and behavioral changes since that event.  The examiner found no notes regarding the history before that event.  It was not clear how far the Veteran went in school, how he performed, and whether there were military or occupational difficulties.  The Veteran's military history suggested that he completed one enlistment and re-enlisted, but wanted to get out before his second enlistment was up.  

Medical history revealed the above-noted complains of measles/cellulitis in service.  The March 2003 record showing that the Veteran experienced "many TBIs" was noted.  However, the examiner found no other note that supported the history of head trauma or problems related to prescribed medications.  The Veteran apparently had a neuropsychological evaluation conducted by that physician, but the results of that were not reflected in chart notes and no archived tests were found; there had been no other neuropsychological evaluation.  

The examiner noted that the Veteran apparently reported dramatic changes since a medical event when he was in basic training.  His report of that event was somewhat conflictual in the record (cellulitis or measles), but he consistently noted a 108 degree temperature, coma of considerable duration, and significant cognitive and behavioral changes after.  He recalled the event well prior to the coma.  Unfortunately, there were no records available to support his contention.  Apparently, his claim for service connection had been declined and those evaluators would have had access to his military records, implying that they found nothing of great concern.  That the Veteran recalled events around that event prior to coma onset and that he served his initial enlistment also argues against that event having profound effects on him, although that did not rule it out either as it was unclear how well he performed in the military.  He well recalled a neuropsychological evaluation eight years ago suggesting good memory at least for that event and apparently had no difficulty with activities of daily living, also arguing against significant cognitive impairment, but again, not ruling it out either.

The Veteran was opined to clearly present with considerable problems.  However, the difficulty was discerning the relative contribution of psychiatric, medical, and volitional factors.  Without review of his military medical and duty-related records, a solid confirmed history of premorbid functioning (perhaps with school records) and neuropsychological evaluation, no conclusions could be offered.  However, it seemed unlikely that the event while in service would cause such reported profound changes.  Nonetheless, that could not be ruled out.  It might be helpful to obtain the opinion of neurology.  It was noted that post-concussive syndrome was listed in the Veteran's list of diagnoses.  However, it was not clear that diagnosis was currently indicated and might present some confusion.  Consequently, that diagnosis would be deleted.

Based on a review of the evidence, the Board finds that service connection for brain damage as a result measles virus, cellulitis, and encephalitis of the brain is not warranted.  Initially, the Board finds that the Veteran did incur the measles virus and cellulitis in service.  His STRs document treatment in February 1980 for measles and cellulitis, and also in April 198 for cellulitis.  They also show several instances of a viral syndrome.  However, his records do not show any diagnosis of encephalitis.  As for the Veteran's contention that he was exposed to toxins in service, the evidence fails to support such assertion.  There is nothing in the Veteran's service records to indicate that he was exposed to toxins.  Additionally, post-service records show a current diagnosis of organic brain syndrome.  Therefore, the Veteran does have a current disability.

However, the evidence fails to show a nexus between organic brain syndrome and his in-service diagnoses.  The October 2009 examiner opined that there was no evidence that measles virus, temperature elevation, cellulitis, or viral syndrome would cause organic brain syndrome that the Veteran experienced.  Additionally, the November 2009 psychiatric examiner opined that it was very unlikely that the Veteran sustained any kind of brain damage from that event.  There was no radiological evidence of any kind of brain damage, and the examiner saw no subjective evidence that day.  As these opinions were premised on a review of the pertinent records and examinations of the Veteran that took into account his reported contentions, the Board finds such evidence to be highly probative.  Thus, the medical evidence of record fails to support a finding of a nexus between any brain damage and the Veteran's military service.

In reaching this conclusion, the Board acknowledges the various post-service treatment records showing diagnosis of neurologic problems such as organic brain syndrome based on the Veteran's reports of what happened in service.  However, the Veteran's reports of his in-service diagnoses in those records are inconsistent with what is actually documented in his STRs.  The Veteran's statements to his VA physicians regarding what happened in service lack credibility.  Credibility is an adjudicative, not a medical determination.  The Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Veteran's inconsistencies in his statements throughout this appeal show that his post-service reports of what occurred in service are not credible.  

Although the Veteran reported on several occasions that he was in a coma in service, there is no indication in any of the Veteran's STRs that he was in a coma.  Furthermore, the Veteran repeatedly reported having a fever of 108 degrees; as noted by the November 2009 examiner, the highest fever documented in the Veteran's STRs was 104 degrees and that was a one time reading.  In this regard, the Board observes that the October 2011 neuropsychology consultation noted that there were no records available to support the Veteran's contentions of what happened in service.  Additionally, although the Veteran reported psychiatric problems purportedly as a result of his in-service illnesses, the records show the opposite.  An August 1983 evaluation specifically found no evidence of an emotional or mental disorder of psychiatric significance or of sufficient severity to warrant disposition through medical channels.  

Furthermore, even when considering the Veteran's exaggeration of his in-service illnesses, the October 2011 physician opined that it seemed unlikely that the event while in service would cause such reported profound changes, although it could not be ruled out.  Although the physician opined that an opinion by a neurologist might be beneficial, the Board observes that the Veteran was afforded VA examinations in October 2009 and November 2009 and they provided negative nexus opinions.  To the extent that the Veteran's post-service records indicate that his neurologic disorders are related to his in-service measles, cellulitis, and viral syndromes, those records lack probative value as they were based on exaggerated reports by the Veteran of what actually occurred in service.  

There is no competent and credible nexus evidence to support a finding of service connection.  In this case, the medical evidence fails to show that any post-service neurological disorders or reported brain damage is related to the Veteran's military service.  As such, the evidence does not support a finding that the Veteran has brain damage that is related to his military service.  The Board finds it of particular importance that the Veteran's March 1984 discharge examination revealed a normal neurologic system and that the Veteran reported that he was in "good health."  Contrary to the Veteran's post-service assertions of suffering cognitive and psychiatric impairment immediately after his in-service illnesses, his service records do not show any impairments resulting from his illnesses as discussed in detail above.  

Such records are more reliable, in the Board's view, than the Veteran's unsupported assertion of events over two decades past.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).  Regardless of whether the Veteran's assertions regarding the severity of his illnesses and the immediate cognitive and psychiatric effects of those illness is intentionally misleading or is due to some cognitive deficit, the fact remains that the contemporaneous service records fail to support his assertions.  Therefore, the evidence does not support a finding that the Veteran incurred brain damage in service.

Here, although psychiatric problems were first shown in 1988, the first record indicating a diagnosis of a neurological disorder is dated in 2003.  In this regard, the United States Court of Appeals for Veterans Claims (Court) has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Here, and of particular significance to the Board is the absence of any evidence of complaints, symptoms, or findings associated with a neurological disorder until nearly two decades between the period of active service and the claim is itself evidence which tends to show that any claimed brain damage did not have its onset in service or for years thereafter. 

The Board acknowledges the Veteran's belief that he has brain damage that is related to his military service.  However, there is no evidence of record showing that he has the specialized medical education, training, and experience necessary to render a competent medical opinion as to etiology of a disability.  Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a)(1) (2011).  Thus, the Veteran's own assertions as to etiology of a disability have no probative value.

Without evidence of an onset of a brain damage in service, a continuity of pertinent symptomatology after service, or competent evidence of an association between brain damage and the Veteran's active duty, service connection for brain damage is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for brain damage as a result of measles virus, cellulitis, and encephalitis of the brain.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for brain damage as a result of measles virus, cellulitis, and encephalitis of the brain is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2011).  






(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for brain damage as a result of measles virus, cellulitis, and encephalitis of the brain is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


